Citation Nr: 0600379	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to May 10, 1994, for 
additional compensation based on a dependent parent.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served in the Army National Guard of Arkansas 
from March 1991 to April 1994, with verified periods of 
active duty training from July 1991 to November 1991 and in 
May 1993

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which assigned an 
effective date of March 1, 2001, for the grant of additional 
disability benefits based on a dependent parent.

In March 2003, the Board remanded the case with instruction 
that the RO provide the veteran with a statement of the case 
(SOC) with respect to the issue of entitlement to an 
effective date prior to March 1, 2001, for additional 
compensation based on a dependent parent.

In May 2004, a Decision Review Officer at the RO issued a 
decision in which it found that clear and unmistakable error 
was made in its prior decision and found that the veteran's 
parent should have been added as a dependent back to May 10, 
1994.  That decision indicated that this was a full grant of 
this issue.  

As a result, the RO did not issue an SOC as instructed in the 
Board's March 2003 remand order.  Consequently, the Board 
remanded the case again in September 2004 with instructions 
that the RO issue an SOC with respect to the issue of 
entitlement to an effective date prior to May 10, 1994, for 
additional compensation based on a dependent parent.  The RO 
issued an SOC in August 2005, and the case is once again 
before the Board for review. 


FINDINGS OF FACT

1.  The RO notified the veteran in a letter dated August 31, 
2001, that she was being awarded additional compensation 
based on a dependent parent, effective February 22, 2001.

2.  On January 18, 2002, the RO received the veteran's notice 
of disagreement (NOD) concerning the effective date of that 
award.

3.  The RO issued a May 2004 decision in which it assigned an 
effective date of May 10, 1994, for additional compensation 
based on a dependent parent.

4.  In August 2005, the RO provided the veteran an SOC 
concerning the issue of entitlement to an effective date 
prior to May 10, 1994, for additional compensation based on a 
dependent parent.

5.  To date, the veteran has not filed a substantive appeal 
with respect to the issue of entitlement to an effective date 
prior to May 10, 1994, for additional compensation based on a 
dependent parent.


CONCLUSION OF LAW

The veteran has not submitted a timely substantive appeal 
concerning the issue of entitlement to an effective date 
prior to May 10, 1994, for additional compensation based on a 
dependent parent, and good cause has not been shown to 
support the grant of an extension of the time limit for 
filing the present appeal.  38 U.S.C.A.   §§ 7105, 7108 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.109, 20.202, 20.302, 
20.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that she is entitled to an effective date 
prior to May 10, 1994, for additional compensation based on a 
dependent parent.   For the reasons set forth below, the 
Board finds that it is without jurisdiction to consider this 
claim; hence, the appeal is dismissed.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
NOD in writing and, after an SOC has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).  

If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
or she is statutorily barred from appealing the RO decision.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. 
Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. 
App. 542, 546 (1992). Cf. Rowell v. Principi, 4 Vet. App. 9 
(1993).

In this case, the RO notified the veteran in a letter dated 
August 31, 2001, that she was being awarded additional 
compensation based on a dependent parent, effective February 
22, 2001.  On January 18, 2002, the RO received the veteran's 
NOD concerning the effective date of that award.  In a May 
2004 decision, the RO found that it had committed clear and 
unmistakable error in its August 2001 decision with respect 
to the effective date; the RO then assigned an effective date 
of May 10, 1994, for additional compensation based on a 
dependent parent. 

In August 2005, the RO provided the veteran an SOC concerning 
the issue of entitlement to an effective date prior to May 
10, 1994, for additional compensation based on a dependent 
parent.  In a cover letter accompanying the SOC, the RO 
wrote:

To complete your appeal, you must file a formal 
appeal.  We have enclosed a VA Form 9, Appeal to 
the Board of Veterans' Appeals, which you may use 
to complete your appeal.  We will gladly explain 
the form if you have any questions.  Your appeal 
should address:

-The benefits you want;
-The facts in the statement of the case with which 
you disagree; and 
-The errors that you believe we made in applying 
the law.

You must file your appeal with this office within 
60 days from the date of this letter or within the 
remainder, if any, of the one-year period from the 
date of the letter notifying you of the action that 
you have appealed.  If we do not hear from you 
within this period, we will close your case.  If 
you need more time to file your appeal, you should 
request more time before the time limit for filing 
your appeal expires.

(emphasis in the original).  

Since then, the RO never received a VA Form 9 from the 
veteran, or any other correspondence that could be construed 
as a substantive appeal.  Furthermore, the record does not 
reflect that a timely request for an extension of the time 
limit for filing her substantive appeal was made by the 
veteran.  See 38 C.F.R. §§ 3.109(b), 20.303. Accordingly, the 
Board is currently without jurisdiction to consider her 
claim, and the appeal is dismissed.

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  The VCAA 
essentially clarifies VA's duty to notify claimants of any 
information that is necessary to substantiate a claim for 
benefits, and codifies VA's duty to assist.  Since this case 
involves pure statutory interpretation rather than a factual 
dispute, the VCAA does not apply.  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001), Cf. Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000). 



ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


